IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. NO. 1612000849

v. : Kent County

DENNIS L. STEVENS,
Defendant.
Submitted: May 23, 2017
Decided: June 8, 2017
ORDER
Upon Defendant’s Motion to Suppress Evidence

and Dismiss Charges.
Summarily denied.

Stephen E. Srnith, Esquire, Department of Justice, Dover, Delaware; attorney for the
State of Delaware.

J ames M. Stiller, Jr., Esquire of Schwartz & Schwartz, Dover, Delaware; attorney for
the Defendant.

WITHAM, R.J.

State v. Dennis L. Stevens
I.D. No. 1612000849
June 8, 2017

Before the Court is a motion to suppress filed by the Defendant, Dennis L.
Stevens. In his motion, Mr. Stevens seeks to suppress “any and all evidence of
wrongdoing” acquired by law enforcement following the detention of Mr. Stevens
pursuant to a traffic stop occurring on December 1, 2016.

FACTS

Mr. Stevens stands accused of Resisting Arrest with Force or Violence,
Disregarding a Police Officer’s Signal, lmproper Turn, Driving while License
Suspended or Revoked, Failure to Have Insurance Identification in Possession,
Failure to Have Registration Card in Possession, Failure to Stop at a Stop Sign,
Reckless Endangering in the Second Degree, and Assault in the Second Degree.

The facts are fairly straight forward. On December 1, 2016, Officer
Donaldson, a K-9 handler, was on patrol with his K-9 partner “Ripper” and Probation
and Parole Officer David Angelo, both officers were assigned to the Governors Task
Force of Kent County. At around 3 p.m., Corporal Donaldson saw Mr. Stevens’s
vehicle turn without utilizing its turn signal. Soon thereafter, Corporal Donaldson
initiated a traffic stop.

Corporal Donaldson then approached Mr. Stevens’s vehicle and asked to see
his driver’s license, registration, and proof of insurance. Mr. Stevens then began to
search through his car for these documents, but was unable to produce them to
Corporal Donaldson. When Corporal Donaldson again requested Mr. Stevens’
driver’s license, Mr. Stevens started his vehicle and fled. Returning to his patrol

vehicle, Corporal Donaldson, accompanied by Officer Angelo, gave pursuit. While

State v. Dennis L. Stevens
I.D. No. 1612000849
June 8, 2017

fleeing, officers observed Mr. Stevens violated numerous traffic laws, including
failing to stop at a stop sign, and failing to use his turn signal. Soon thereafter, Mr.
Stevens abruptly stopped his vehicle and Corporal Donaldson’s vehicle struck Mr.
Stevens’s vehicle from the rear. Mr. Stevens then put his vehicle in reverse and
backed up into Corporal Donaldson’s vehicle, ramming it twice.

Mr. Stevens exited his vehicle and fled on foot. Officers gave Mr. Stevens
verbal commands to stop, but Mr. Stevens continued running. Officer Angelo
pursued on foot while Corporal Donaldson released his K-P partner “Ripper” to chase
down Mr. Stevens. Officer Angelo overtook Mr. Stevens, tackling him to the ground.
“Ripper” then overtook the two men, and, in the confusion, attacked and injured both
Officer Angelo and Mr. Stevens.

PARTIES’ CONTENTIONS

Mr. Stevens argues that the traffic stop in this case was illegal, as law
enforcement lacked reasonable suspicion to initiate a traffic stop against Mr. Stevens.
Further, Mr. Stevens asserts that the real reason for the traffic stop was Corporal
Donaldson’s pretextual motivations.

The State responds that the traffic stop was validly initiated: Mr. Stevens was
seen committing a traffic violation. The State also argues that Corporal Donaldson’s
subjective motivations are irrelevant to the validity of the traffic stop, and in any case,
Officer Donaldson’s reasons for pulling over Mr. Stevens were not pretextual

DISCUSSION

Before turning to the merits of the motion, it should be noted that Mr. Stevens

State v. Denm's L. Stevens
I.D. No. 1612000849
June 8, 2017

filed a motion to suppress that was nine pages long, three pages in excess of the page
limit.l While Mr. Stevens filed a simultaneous motion to exceed the page limit, this
should have been filed and granted before he filed a motion in violation of the rules.
However, in light of this Court’s policy in favor of reviewing motions on their
merits,2 the defect is de minimus, and shall not prevent the Court from considering the
motion’s substance.3

Mr. Stevens’ argument that the stop was illegal relies almost entirely upon
State v. Heath.4 This reliance is misplaced. This Court has repeatedly declined to
follow Heath insofar as it requires a subjective inquiry into the officer’s intent.5 Mr.
Stevens’ own motion acknowledges that this Court has declined to follow Heath. Not
to be deterred, Mr. Stevens seeks to distinguish the facts here from those cases
declining to follow Heath. Mr. Stevens mistakenly asserts that this Court has

previously declined to follow Heath solely because of the practical difficulties in

 

lSuper. Ct. Civil R. 78(b) (“[m]otions shall not exceed 6 pages in length”). Note that the
Civil Rule is applicable, in the absence of a Criminal Rule on point. See Super. Ct. Crim. R. 57(d)
(“In all cases not provided for by rule or administrative order, the court shall regulate its practice in
accordance with the applicable Superior Court civil rule.”).

2Di's Inc. v. McKinney, 673 A.2d 1199, 1203 (Del. 1996).
3Fisher v. Beckles, 2012 WL 3550497, at *2 (Del. Super. Ct. July 2, 2012).
4929 A.2d 390 (Del. Super. Ct. Nov. 28, 2006).

5State v. Hall, 2017 WL 1449915, at *l (Del. Super. Ct. Apr. 21, 2017); State v. Darling,
2007 WL 1784185, at *4 (Del. Super. Ct. June 8, 2007), as corrected (July 3, 2007); see Turner v.
State, 25 A.3d 774, 777 (Del. 2011) (questioning Heath’s viability).

4

State v. Dennis L. Stevens
I.D. No. 1612000849
June 8, 2017

assessing an officer’s subjective intent. Therefore, Mr. Stevens argues, in cases
where pretext is obvious, a “Heath-like” analysis should still apply.6

In fact, this Court does not follow Heath because it is directly contrary to the
United States Supreme Court’s holding in Whren v. United States,7 which forecloses
“any argument that the constitutional reasonableness of traffic stops depends on the
actual motivations of the individual officers involved.”8 This is because “the
constitutional basis for objecting to intentionally discriminatory application of laws
is the Equal Protection Clause, not the Fourth Amendment.”9 While it may be
possible that Article I, § 6 of the Delaware Constitution is subject to a different
analysis than the Fourth Amendment to the United States Constitution, such a
determination is the proper province of the Delaware Supreme Court.10 Under current
Delaware law, this Court continues to consider the holding in Whren to be consistent

with the protections afforded by the Delaware Constitution.ll

 

6It should be noted that Defendant’s statement in his motion that one of the four prongs of
the test is that he was later arrested for and charged with a crime unrelated to the stop is inaccurate.
He was charged in Count 3 of making an improper turn.

7517 U.S. 806 (1996).

8Ia’. at 813 (emphasis added).

9Id.

10 Darling, 2007 WL 1784185, at *4.

llTraylor v. State, 458 A.2d 1170, 1174 (Del. 1983) (“Delaware law, though, gives a police
officer the discretion to make a custodial arrest for violation of any motor vehicle law, and the
exercise of that discretion, in itself, does not invalidate the search.”); State v. Tann, 2010 WL
5

State v. Denm's L. Stevens
I.D. No. 1612000849
June 8, 2017

The proper analysis of the traffic stop’s validity is to determine whether
Corporal Donaldson had probable cause to believe that Mr. Stevens violated an

12 Our analysis focuses on the affidavit of probable

applicable traffic regulation.
cause: the “four corners” of the document must contain sufficient facts such that this
Court can ascertain there was a factual basis for a determination of probable cause.13
The affidavit reads that Corporal Donaldson observed a Volkswagen “traveling N/B
on Lambert Dr . . . [and] proceeded to turn onto Millchop Ln E/B but failed to utilize
a turn signal.” Title 21, section 4155(a) provides that “[n]o person shall turn a
vehicle at an intersection . . . without giving an appropriate signal.” It therefore
appears that by observing Mr. Stevens turn at an intersection without signaling,
Corporal Donaldson had probable cause to believe Mr. Stevens committed a traffic
violation. Therefore, the traffic stop was validly initiated.

Because the traffic stop was reasonable and did not violate Mr. Stevens’ rights,
there is no cause to prevent the introduction of evidence recovered or derived from
the traffic stop and the subsequent events leading to Mr. Stevens’ arrest.

The State seeks summary dismissal. The Court agrees. The Court finds that

pursuant to Supen`or Court Civil Rule 41(f) and controlling case law, summary

 

4060304, at *2 (Del. Super. Ct. Sept. 23, 2010), ajj"a', 21 A.3d 23 (Del. 2011), and affd sub nom.
Turner v. State, 25 A.3d 774 (Del. 2011) (“the Delaware Supreme Court recognizes an officer’s
discretion in conducting a traffic stop and does not rely on an officer’s actual, subjective motives to
determine the reasonableness of an officer’s course of conduct.”)

12McD0nala' v. State, 947 A.2d 1073, 1078 (Del. 2008).
13Ia'. (citing Pierson v. State, 338 A.2d 571, 573 (Del. 1975)).

6

State v. Denm`s L. Stevens
I.D. No. 1612000849
June 8, 2017

proceedings are appropriate.
CONCLUSION
For the foregoing reasons, Mr. Stevens’ s motion to suppress is SUMMARILY
DENIED.
IT IS SO ORDERED.

M/A/,¢JS;E_

Hon. Williarn L. Witham, Jr.
Resident Judge

WLW/dmh

oc: Prothonotary

cc: Stephen E. Smith, Esquire
James M. Stiller, Jr., Esquire